Greenblott, J. (concurring).
I concur in the decision of Mr. Justice .Staley which affirms the judgment of the Court of Claims on the merits of the controversy. However, while also agreeing with the conclusion that the Court of Claims .was a proper forum for this action, I disagree with the reasoning of Mr. Justice Staley on that point., The breadth of the jurisdiction of the New York State Court of Claims under the Constitution and statutes of New York cannot be ^determined by reference to a Federal statute establishing jurisdiction of the United States Court of Claims, wherefore United States v. Munsey Trust Co. (supra), relied on by Mr. .Justice Staley, is inapposite. In my view, our decision in Valentino v. State of New York *404(44 A D 2d 338) is determinative. We there held that when a claimant commences suit in the Court of Claims, he impliedly consents to the interposition of a counterclaim “ at least where [it] arises out of the same or similar transactions giving rise to the claimant’s cause of action so that there will be an identity of factual issues to be resolved in determining both the claim and the counterclaim. ” (Id., p. 340.) Nor do I see any basis for a distinction where a counterclaim in. the nature of a recoupment rather than a setoff is pleaded, not only because the historic limitations on counterclaims by way of setoff or recoupment have been eliminated (see S Weinstein-Korn-Miller, N. Y. Civ. Prae., par. 3019.02), but more particularly because the controlling factor is the identity of issues arising out of the dispute • over the 1965-1970 contracts and the 1971 contract, which clearly were “ similar transactions ” within the intendment of Valentino. The fact that the 'Comptroller has forced the cláimant to sue in the Court of Claims by withholding payment, while ■arguably improper from an ethical point of view, was legally unobjectionable. Therefore, once an action has properly been commenced in that forum, claims in favor of the State arising out of the ‘ ‘ same or similar transactions ’ ’ whether denominated as a counterclaim by way of recoupment or by way of setoff can be properly, heard in the same forum.